Citation Nr: 1243240	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-16 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program, which granted service connection for PTSD assigning a 10 percent rating and migraine headaches assigning a 0 percent rating, both effective June 15, 2009.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because this appeal was processed using the Virtual VA paperless claims processing system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran filed a notice of disagreement with the rating decision on appeal in August 2009.  After statement of the case was issued in March 2010, the Veteran appealed the claim via a VA-Form 9 substantive appeal in April 2010.

In March 2010, the RO granted an increased rating of 30 percent for migraine headaches, effective June 15, 2009.  The RO also granted an increased rating of 50 percent for PTSD, effective June 15, 2009 in an October 2010 rating decision.  The Veteran has not indicated that she is satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

While the Veteran has separately filed a claim for entitlement to a total disability rating due to service-connected disabilities in August 2011, this matter also has been raised on a derivative basis, as part of her claims for higher ratings for migraine headaches and PTSD.  Therefore, this matter is considered before the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased rating for PTSD and a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Since June 15, 2009, the Veteran's headaches have involved very frequent, completely prostrating, prolonged attacks, productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for migraine headaches are met, effective June 15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, DC 8100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran participated in the VA pre-discharge program and an RO letter dated in January 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  While a separate notice letter was not provided after the Veteran appealed the initial rating assigned after the grant of service connection for migraine headaches, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date for the migraine headaches, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, the January 2009 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided her with VA examinations.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Analysis

The RO granted service connection for migraine headaches in July 2009 and assigned a 10 percent rating, effective June 15, 2009, the day after the Veteran's discharge from service.  The Veteran appealed the rating assigned.  In March 2010, the RO granted an increased rating of 30 percent for migraine headaches, effective June 15, 2009.  The Veteran maintains that her migraine headaches warrant a higher rating. 

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the level of migraine headaches and a uniform rating is warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Diagnostic Code 8100 addresses migraines.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

A February 2009 QTC examination report shows that the Veteran was diagnosed as having migraine headaches one and a half years ago.  She had chronic daily tension headaches every day on her temples and forehead like they were being pressed in.  The headache was constant.  Functional impairment resulting from the headaches was that she was super sensitive to food, sounds, and smells.  This caused her to be a little depressed and not interested in doing things she used to be interested in; it was also hard for her to go to work.  It was noted that she had been working for the Air Force as a knowledge manager mostly doing computer work and web development since 2001.  The Veteran was examined and it was noted that the diagnosis was tension ache.  The subjective factor was the Veteran reported constant headaches for the past one and a half years, which was not helped by any medication.  The objective factor revealed normal examination of the head without tenderness.  Neurological examination also was normal.  Regarding the effect of the Veteran's condition on her usual occupation and daily activities the Veteran had difficulty with prolonged concentration and physical exertion.

The Veteran's private treating physician submitted a note in July 2009 associated with the Veteran's August 2009 notice of disagreement that the Veteran had incapacitating headaches that prevented her from driving or getting out of bed that lasted for 24 to 48 hours, but that she would try to go to work.

VA treatment records dated from August 2009 through March 2011 reflect ongoing treatment for chronic daily migraine headaches.  In January 2011, a VA neurology note shows the Veteran reported that the headaches were in the bilateral frontal and temporal region, radiating down to neck, and were tension like.  She also had photo and phonophobia.  Sleeping helped.  The headaches were occurring almost every day, and started in the afternoon but she also could wake up with them; and they lasted the whole day.  Every once in a while the headaches got really bad and she could not get out of bed and was incapacitated and had to go to the emergency room.  She had no history of major head trauma with loss of consciousness although reports being abused as a child and being hit in a head.  She took Excedrin Migraine for the headaches three times a week, which worked.  Her primary care doctor also started her on Sumatriptan which she has not tried yet.  Coffee also made the headaches better.  She reported having headaches as a child but they got really bad while on active duty three years ago with increased stress.  During that time she was prescribed Percocet and got addicted to it.  She saw a neurologist in the Army who tried to get her off Percocet by starting her on Topamax and Triptans.  Getting off Percocet worked, but since she has been out the Army she started abusing Percocet again and felt this was why her headaches were worse.  She had an MRI in the Army, which was reportedly normal.

Most recently in March 2011 it was noted that she still had significant symptoms taking Sumatriptan as needed.  Her headaches had increased with Elavil.  She was to follow up with neurology.

The Veteran underwent another VA examination in March 2011.  It was noted that the Veteran's migraines were daily and involved both muscle tension and migraine headaches, which had started in 2007 and become worse and worse, and had prevented the Veteran from performing her military duties as an information management specialist on a regular basis.  She noted that she had gone to the emergency room in 2008 for migraine headache treatment and that she had had 8 additional emergency room visits for treatment of her migraines since 2008.  Currently, she complained of weekly migraine headaches and noted that most attacks were prostrating and lasted hours.  It was noted that a January 2011 VA neurology clinic examination had found that the Veteran was alert and oriented to person, place, time, and situation; speech was spontaneous and fluent; comprehension was intact; there was no dysarthria; repetition, naming, and calculations were intact; digit span was 7 forward; registration and spontaneous recall was 3 out of 3; and she was able to name the President of the United States.  The diagnosis on examination in March 2011 was migraine headaches.  The effects on usual occupation and resulting work problems included that was she was assigned different duties, and had increased tardiness and absenteeism.  She also was forced to leave work early when migraine headaches occurred; her work output was diminished; and the customer service aspects of her job were impaired.  In addition she had decreased concentration and difficulty following instructions.  She was not presently employed and the reason she gave for unemployment was depression, anxiety, migraine headaches, and substance abuse.

In evaluating the medical evidence of record, the Board finds that the symptoms associated with the Veteran's migraine headaches more closely approximate the criteria for a 50 percent rating under DC 8100, which is the highest schedular rating available under this diagnostic code.  Specifically, the Veteran's migraine headaches have been manifested by chronic, daily headaches, which have required multiple trips to the emergency room over the years during incapacitating episodes.  Most recently she complained of weekly migraine headaches and reported that most involved prostrating attacks that are prolonged attacks in that they last for hours.  This demonstrates very frequent completely prostrating and prolonged attacks.

The headaches also cause severe economic inadaptability, in that she had increased absenteeism and was forced to leave work early because of her headaches.  She had difficulty concentrating and following instructions due to her headaches and was presently not employed, she claims, in part due to her headaches.  The headaches also made it hard for her to go to work, as she had difficulty with prolonged concentration and physical exertion. 

Most of the Veteran's symptoms associated with her migraine headaches are subjective, but the Veteran is competent to state that she has had severe headaches that cause her to need to lie down or go to the emergency room.  Migraine headaches are a type of disorder that can be easily identified by a lay person who is experiencing this symptomatology.  Moreover, there is no reason to doubt her credibility when she indicates the severity of the headaches she is experiencing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finally, the Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  The Veteran's headaches have been consistent throughout the appeal.  While the Veteran indicated on examination in January 2011 that only once in a while were her headaches so severe that they were incapacitating and required her to go to the emergency room, and DC 8100 only provides for a 50 percent rating for migraine headaches involving very frequent completely prostrating attacks, the Board does not find this discrepancy in medical findings to be significant enough to warrant the assignment of staged ratings in this appeal (i.e., different ratings for different periods of time).  The Veteran previously stated in February 2009 that she had been to the emergency room 8 times since 2008 for her migraine headaches.  She also continued to indicate frequent prostrating attacks on examination in March 2011 and has consistently sought treatment for her chronic migraine headaches.  Therefore, the Board finds that the Veteran's migraine headaches symptoms have been relatively stable since her discharge from the military.  For this reason, the effective date for the 50 percent rating for migraine headaches is June 15, 2009, the day after her separation from service, as this appeal involves an initial rating.

For all the foregoing reasons, the Board finds that the evidence of record supports the assignment of a 50 percent rating for migraine headaches, which is the highest schedular rating available under DC 8100.  Therefore, entitlement to an increased rating for migraine headaches is warranted.  


III.  Extraschedular Rating

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b). To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's migraine headaches involve frequent prostrating attacks that are prolonged and result in severe economic impairment.  The migraine headaches are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe her disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 


ORDER

Entitlement to an initial rating of 50 percent for migraine headaches is granted, effective June 15, 2009, subject to the rules governing the payment of monetary benefits.


REMAND

The Veteran is presently rated as 50 percent disabled for her PTSD, effective June 15, 2009.  She was last evaluated for compensation and pension purposes for this disability in September 2010.  Since that time she apparently filed for Social Security Administration (SSA) disability benefits due to her psychiatric disability benefits.  It does not appear that the RO has considered the medical records associated with the Social Security application.  The Veteran contends that her substance abuse is a symptom of her PTSD and that her addiction started after service in an attempt to ameliorate her PTSD symptoms.  She has also asserted that her substance abuse to the extent that it contributed to her unemployability is due to her PTSD.  A January 2011 letter from a VA psychiatry fellow notes that the Veteran had been treated at their facility since May 2010 for PTSD and major depression.  She also had been treated for substance abuse.  She continued to experience difficulty with her daily occupational and social functioning and had not achieved remission in spite of several medication trials.  The physician determined that at this time she would have difficulty maintaining employment due to her clinical status.  The Global Assessment of Functioning (GAF) score assigned was 50, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), American Psychiatric Association (1994), pp.46-47.  Before this, the Veteran's GAF score range was 55 to 65, which indicates more mild to moderate symptoms.  

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record demonstrates a potential increase in severity of the Veteran's PTSD since she was last evaluated in September 2010, another examination is warranted on remand.

The Veteran's derivative claim for entitlement to a TDIU is inextricably intertwined with the other matter that is remanded in this decision, as the grant of the remanded issue could result in a higher overall disability rating.  Therefore, after the RO has conducted the development on appeal, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant VA psychiatric treatment records from the Los Angeles, California VA treatment facility, dated since March 2011.  If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding her claim.  38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the severity of her service-connected PTSD.  Provide the VA examiner time to review and consider these additional records, in addition to the claims file and a copy of this Remand, in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to her service-connected PTSD.  The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's PTSD on her social and occupational adaptability. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score. 

To the extent possible the physician should differentiate with any mental health impairment associated with her service-connected PTSD, and any other disorders, including her history of substance abuse, and should state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's substance abuse is considered a symptom of her PTSD.

The examiner also should state whether the Veteran's service-connected PTSD, migraine headaches, cervical spine strain, gastroesophageal reflux disease, melasma, bilateral allergic conjunctivitis, scar status post mole excision, herpes simplex virus, and temperomandibular disorder, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Finally, readjudicate the claim on appeal (including the claim for a TDIU) based on the additional evidence of record including the evidence associated with the Veteran's SSA disability application.  If any of the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


